Title: From Alexander Hamilton to Samuel Hodgdon, 29 May 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            Head-Quarters Plainfield N. Jersey May 29th. 1800
          
          The following is an extract of a letter from Major Rivardi dated the 8th. May instant—
          “I am in daily expectation of the troops and Officers from Detroit, & hope they will bring Cloathing with them for the Infantry several men being destute of it.”
          Not Having very good information of the State of that affair, no exact account of the supplies that have been sent to that place—I send you the above for your instruction information & Government
          W— 
          Colo. Ogden — Samuel Hodgdon Esqr
        